Citation Nr: 1455280	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and a February 2010 rating decision by the VA RO in North Little Rock, Arkansas.  Jurisdiction of this matter currently resides with the RO in North Little Rock, Arkansas.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in September 2013.  A transcript from this hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran alleges that he has a current right eye disability that was caused or aggravated by his service.  At his September 2013 hearing, he testified that he first became aware of a right eye condition 3 days after he entered the United State Marine Corps.  The Veteran claimed that he suffered trauma during boot camp when his sergeant slammed his head against wall lockers and then hit him in the head with a medicine bottle.  He indicated that he was seen 3 days later where he had suppression and his vision was 20/70 in his right eye.  The Veteran contends that prior to his military service, he did not have any issues with his eyes.

The Veteran's October 1969 pre-induction examination revealed 20/30 vision in his right eye.  The pre-induction Report of Medical History also noted a history of eye trouble.  A December 1969 optometry report noted vision in the right eye to be 20/70 and the Veteran had ambylopia of the right eye.  

A March 1970 treatment note indicated that right eye vision of 20/70 with constant right estropia and amblyopia with suppression.

A March 1971 treatment note reported that the Veteran's eyes were bothering him in sunlight and that his vision in the right eye was 20/200.

An April 2008 private treatment record showed a diagnosis of amblyopia and estropia.

The Board notes that congenital or developmental defects, such as refractive error of the eye, are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).   

The Veteran has alleged increased problems with his eye following an injury wherein he received trauma to his head.  Notably, the Veteran has yet to undergo a VA examination concerning the etiology of his current right eye disability.  Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for a right eye disability, and that further medical examination and opinion in connection with this claim is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of his right eye disability.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye disability is related to the Veteran's service.

In rendering the requested opinion, the examiner should specifically indicate whether any current disability is at least as likely as not the result of in-service aggravation (worsening beyond natural progression) of congenital estropia and/or any other congenital or developmental abnormality by superimposed injury or disease.  

The VA examiner should specifically consider and discuss all pertinent service treatment records, any post service treatment records, and the Veteran's contentions to include having his head slammed into lockers and being hit in the head with a bottle.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



